COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Richard Contreras, Sr. v. The State of Texas

Appellate case number:   01-14-00758-CR

Trial court case number: 1401233

Trial court:             230th District Court of Harris County

        The time for filing appellant’s brief has passed. Michael Driver, counsel for appellant,
was notified on January 5, 2015 that this case may be abated to determine if Driver has
abandoned this appeal. On January 8, 2015, Driver filed appellant’s Second Motion to Extend
Time to File Appellant’s Brief. The motion is GRANTED, in part. Appellant’s brief is due
January 26, 2015. No further extensions will be considered or granted. If appellant’s brief is
not filed by January 26, 2015, the Court will abate the appeal for a hearing on indigence and
representation in accordance with Texas Rule of Appellate Procedure 38.8.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually     Acting for the Court


Date: January 13, 2015